Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 1 of 14 PageID #: 968




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------X
  JOERY DORSAINVIL,

                            Plaintiff,                               MEMORANDUM AND ORDER
                                                                     19-CV-02323 (RPK) (SMG)
          -against-

  THE CITY OF NEW YORK, MICHELLE
  MORRA, and MICHELLE GERLICK,

                             Defendants.
  ---------------------------------------------------------------X
  RACHEL P. KOVNER, United States District Judge:

          Plaintiff Joery Dorsainvil brings this action under 42 U.S.C. § 1983 against the City of

  New York and two New York City Police Department (“NYPD”) detectives, alleging that an arrest

  and subsequent prosecution violated his constitutional rights. Defendants have moved to dismiss

  the claims of false arrest, false imprisonment, municipal liability, and a violation of substantive

  due process rights that are contained in the Third Amended Complaint (“TAC”), which is the

  current operative pleading. See Mem. of L. in Supp. of Mot. to Dismiss (“Defs.’ MTD Br.”)

  (Dkt. #46). Plaintiff has filed several motions seeking to amend his complaint another time, which

  were referred to Magistrate Judge Gold for a report and recommendation (“R. & R.”) (Dkt. #71).

  Judge Gold has issued an R. & R. recommending that plaintiff’s motions seeking to amend the

  complaint be denied because the proposed amendments would be futile. As described below, I

  adopt Judge Gold’s R. & R. and deny plaintiff’s motions seeking to amend the complaint. And

  for substantially the reasons set out in Judge Gold’s R. & R., I also grant the partial motion to

  dismiss.




                                                          1
Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 2 of 14 PageID #: 969




                                           BACKGROUND

         I assume familiarity with the underlying facts and procedural history, see R. &. R. at 3-6,

  which I describe here only as needed to address plaintiff’s motion to amend and R. & R objections.

         Plaintiff’s TAC asserts nine claims under Section 1983, which “provides a cause of action

  against any person who deprives an individual of federally guaranteed rights ‘under color’ of state

  law.” Filarsky v. Delia, 566 U.S. 377, 383 (2012) (quoting 42 U.S.C. § 1983). He alleges false

  arrest, false imprisonment, a violation of substantive due process based on “reckless investigation,”

  malicious prosecution, municipal failure to train and to supervise, two counts of fabrication of

  evidence, and two counts of denial of the right to a fair trial. See generally TAC (Dkt. #43).

  Plaintiff names as defendants the City of New York, NYPD Detective Michelle Morra, and former

  NYPD Detective Michelle Gerlick. Defendants seek to dismiss the claims for false arrest, false

  imprisonment, and municipal liability, as well as plaintiff’s claim that defendants violated

  plaintiff’s substantive due process rights by conducting a reckless investigation. See generally

  Defs.’ MTD Br.

         Plaintiff has filed several related motions seeking to amend the complaint again. These are

  (i) a motion to amend the complaint, see Pl.’s Mot. to Amend (Dkt. #55), along with a proposed

  fourth amended complaint (“Orig. Proposed Compl.”) (Dkt. #55-1); (ii) a motion to supplement

  his proposed fourth amended complaint, see Pl.’s Mot. to Suppl. (Dkt. #61); (iii) a motion to

  withdraw those motions to amend and supplement, see Pl.’s Mot. to Withdraw (Dkt. #65); and (iv)

  a revised motion to amend the complaint, see Pl.’s Revised Mot. to Amend (Dkt. #66), along with

  a supplemental proposed fourth amended complaint (“Suppl. Proposed Compl.”) (Dkt. #66-1)

  (collectively, the “amendment motions”). In plaintiff’s amendment motions, he seeks to revise his

  municipal liability and substantive due process claims, as well as expand his claims of denial of

                                                   2
Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 3 of 14 PageID #: 970




  the right to a fair trial. He also seeks to add a procedural due process claim. See generally Suppl.

  Proposed Compl.

         Judge Gold has recommended that plaintiff be denied leave to make these changes because

  they would be futile. Specifically, Judge Gold concludes that plaintiff fails to state a claim for

  municipal liability in his amendment motions; that his reckless investigation claim could not move

  forward as a claim of substantive due process; and that there was no reason for plaintiff to revise

  his claims of denial of a right to a fair trial because plaintiff already adequately pleaded them in

  the TAC. See R. & R. at 8-19. Judge Gold also determined that plaintiff’s proposed claim of

  procedural due process was time-barred. See R. & R. at 20-22.

         Plaintiff filed timely objections to Judge Gold’s R. & R. See Pl.’s Obj. to R. & R. (“Pl.’s

  Obj.”) (Dkt. #72). He argues in his objections that the false arrest and false imprisonment claims

  should not be dismissed. Plaintiff also objects to Judge Gold’s recommendation that he be denied

  leave to amend his substantive due process and municipal liability claims. Id. ¶¶ 1-3. Plaintiff

  generally objects to the denial of his motions to amend, supplement, and withdraw. Id. ¶¶ 4-5.

  Defendants urge the Court to adopt the R. &. R. in full. See Defs.’ Opp’n to Pl.’s Obj. (Dkt. #73).

                                     STANDARD OF REVIEW

I.       Motion to Dismiss

         Federal Rule of Civil Procedure 12(b)(6) directs a court to dismiss a complaint that fails

  “to state a claim upon which relief can be granted.” To avoid dismissal on this basis, a complaint

  must “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The facial “plausibility

  standard is not akin to a ‘probability requirement,’” but it requires a plaintiff to allege sufficient

  facts to enable the court to “draw the reasonable inference that the defendant is liable for the

                                                    3
Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 4 of 14 PageID #: 971




   misconduct alleged.” Ibid. (quoting Twombly, 550 U.S. at 557). “[A] well-pleaded complaint may

      proceed even if it strikes a savvy judge that actual proof [of the facts alleged] is improbable, and

      that a recovery is very remote and unlikely.” Twombly, 550 U.S. at 556 (quotations omitted).

             In evaluating a motion to dismiss under Rule 12(b)(6), the court must accept all facts

   alleged in the complaint as true. Iqbal, 556 U.S. at 678. The court, however, is not obligated to

   adopt “[t]hreadbare recitals of the elements of a cause of action” that are “supported by mere

   conclusory statements.” Ibid.

II.          Review of a Magistrate Judge’s Report and Recommendation

             The standard of review a district court should use when considering an order or

   recommendation from a magistrate judge depends on whether the issue “is dispositive of a party’s

   claim or defense.” Fed. R. Civ. P. 72(a); see 28 U.S.C. § 636(b)(1). If a party timely objects to a

   magistrate judge’s order on a nondispositive issue, then the district court “must consider” those

   objections and “modify or set aside any part of the order that is clearly erroneous or is contrary to

   law.” Fed. R. Civ. P. 72(a); see 28 U.S.C. § 636(b)(1)(A). If a party timely objects to a magistrate

   judge’s recommendation on a dispositive issue, then the district court must “determine de novo”

   those parts of the ruling that have been “properly objected to.” Fed. R. Civ. P. 72(b)(3); see

   28 U.S.C. § 636(b)(1).

             Statements that “simply reiterate previous arguments or make only conclusory statements”

   do not suffice as objections. Fischer v. Forrest, 286 F. Supp. 3d 590, 601 (S.D.N.Y. 2018)

   (citations omitted); see Mario v. P & C Food Markets, Inc., 313 F.3d 758, 766 (2d Cir. 2002)

   (“Merely referring the court to previously filed papers or arguments does not constitute an adequate

   objection . . . .”). Those parts of an R. & R. that are uncontested or are not properly objected to

   may be reviewed for “clear error.” Alvarez Sosa v. Barr, 369 F. Supp. 3d 492, 497 (E.D.N.Y.

                                                       4
Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 5 of 14 PageID #: 972




  2019) (citation omitted); see Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985) (citing

  Fed. R. Civ. P. 72 advisory committee’s note to 1983 addition). Clear error will only be found if

  after reviewing the entire record, the court is “left with the definite and firm conviction that a

  mistake has been committed.” United States v. Bershchansky, 788 F.3d 102, 110 (2d Cir. 2015).

           Courts have recognized some division in this circuit “on the issue of whether, and under

  what circumstances, motions to amend a pleading are dispositive or nondispositive.” Wilson v.

  City of New York, No. 06-CV-229 (ARR) (VVP), 2008 WL 1909212, at *3 (E.D.N.Y. Apr. 30,

  2008); compare Fielding v. Tollaksen, 510 F.3d 175, 178 (2d Cir. 2007) (suggesting that motions

  to amend are nondispositive), with Jean-Laurent v. Wilkerson, 461 F. App’x 18, 25 (2d Cir. 2012)

  (finding that magistrate judge’s denial of leave to file any amended complaint that contained state-

  law claims “effectively dismissed [plaintiff’s] existing state-law claims” and “amounted to a ruling

  on a dispositive matter”). Although it is not apparent that de novo review of the R. & R. is required,

  I have conducted a de novo review of the portions of the R. & R. to which plaintiff has raised non-

  conclusory objections, because those portions are all closely related to the motion to dismiss that

  was not referred to Judge Gold. I have reviewed the remaining portions of the R. & R. for clear

  error.

                                            DISCUSSION

           Defendants’ motion to dismiss plaintiff’s false arrest and false imprisonment claims is

  granted because those claims are time-barred. In addition, plaintiff’s claims against the City of

  New York are dismissed because plaintiff has failed to adequately plead municipal liability.

  Finally, plaintiff’s claim that the individual defendants deprived him of substantive due process by

  conducting a reckless investigation must be dismissed because plaintiff has failed to plead a valid



                                                    5
Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 6 of 14 PageID #: 973




  a substantive due process claim. And plaintiff is denied leave to amend the municipal liability and

  substantive due process claims because the proposed amendments would be futile.

I.          False Arrest and False Imprisonment

            Plaintiff’s Section 1983 claims for false arrest and false imprisonment must be dismissed

  because they are time-barred. In New York, the statute of limitations for claims under Section

     1983 is three years from the date on which the claim accrued. See Duplan v. City of New York,

  888 F.3d 612, 619 (2d Cir. 2018) (citing Shomo v. City of New York, 579 F.3d 176, 181 (2d Cir.

  2009)); Milan v. Wertheimer, 808 F.3d 961, 963 (2d Cir. 2015) (citations omitted). For false arrest

  and false imprisonment—the “former” of which “is a species of the latter”—that limitations period

     begins to run when the alleged false imprisonment ends. Wallace v. Kato, 549 U.S. 384, 388

     (2007); see Watson v. United States, 865 F.3d 123, 131 (2d Cir. 2017). The Supreme Court has

     held that in false arrest cases “where the arrest is followed by criminal proceedings,” the false

     imprisonment ends—and the limitations period starts to run—when “the claimant becomes

     detained pursuant to legal process.” Wallace, 549 U.S. at 389, 397. Legal process begins “at least

     by the point a criminal defendant is arraigned on charges.” Watson, 865 F.3d at 131 (citing

     Wallace, 549 U.S. at 391).

            In this case, the statute of limitations for Mr. Dorsainvil’s false arrest and false

     imprisonment claims began to run when he was arraigned in October 2014 and not, as plaintiff

     argues, when the case was dismissed in April 2016. See Pl.’s Opp’n to Mot. to Dismiss at 9 (“Pl.’s

     Opp’n Br.”) (Dkt. #50).      Plaintiff’s reliance on the Supreme Court’s recent decisions in

     McDonough v. Smith, 139 S. Ct. 2149 (2019), and Manuel v. City of Joliet, 137 S. Ct. 911 (2017),

     is misplaced. Neither abrogated the holding in Wallace that false arrest and false imprisonment

     claims accrue once the claimant is held pursuant to legal process. In Manuel, the Supreme Court

                                                     6
Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 7 of 14 PageID #: 974




      confirmed that an individual has a Fourth Amendment claim under Section 1983 for unlawful

      detention that continues after the initiation of criminal proceedings, but the Court declined to

      define the “contours” of such a “post-legal-process pretrial detention” claim—including “its rule

      of accrual.” 137 S. Ct. at 920-21. In leaving that determination for the Seventh Circuit on remand,

      the Supreme Court reiterated the holding in Wallace that claims for false arrest “accrue[] when

      legal process commences.” Id. at 921. Likewise, in McDonough, the Supreme Court did not

      disturb the Wallace rule for false arrest; rather, it distinguished the accrual date for such claims

      from the accrual date for fabricated-evidence claims that result in “a liberty deprivation occasioned

      by the criminal proceedings themselves.” 139 S. Ct. at 2158, 2160.

             Because the three-year limitations period for plaintiff’s false arrest and false imprisonment

   claims began to run when he was arraigned in October 2014, and because plaintiff did not initiate

   this lawsuit until over four and a half years later, those claims are time-barred.

II.          Municipal Liability

             Plaintiff’s TAC seeks to hold the City of New York liable for defendants Morra and

  Gerlick’s alleged violations of his constitutional rights. TAC at ¶¶ 58-66. Defendants move to

   dismiss the municipal liability claim, see Defs.’ MTD Br. at 7-11, and plaintiff moves to amend

   his complaint to further develop it, see Suppl. Proposed Compl. at ¶¶ 98-117. I grant the motion

   to dismiss and adopt Judge Gold’s recommendation to deny plaintiff leave to amend. See R. & R.

   at 10-14.

             A. Motion to Dismiss

              The motion to dismiss is granted because plaintiff has not alleged facts that plausibly show

  municipal liability. A municipality such as the City of New York can be liable under Section 1983

  only if an “action pursuant to official municipal policy of some nature” caused the alleged

                                                       7
Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 8 of 14 PageID #: 975




  deprivation of plaintiff’s rights. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691 (1978); see

  Connick v. Thompson, 563 U.S. 51, 60-61 (2011). Municipalities “are not vicariously liable under

  § 1983 for their employees’ actions.” Connick, 563 U.S. at 60 (citations omitted). A plaintiff who

  seeks to hold a municipality liable under Section 1983 must “plead and prove three elements”:

  (i) the existence of “an official policy or custom” (ii) that “causes the plaintiff to be subjected to”

  (iii) a “denial” of a federally guaranteed right. Wray v. City of New York, 490 F.3d 189, 195 (2d

  Cir. 2007) (quoting Batista v. Rodriguez, 702 F.2d 393, 397 (2d Cir. 1983)). A plaintiff can

  establish a municipal policy by pointing to “decisions of a government’s lawmakers, the acts of its

  policymaking officials, . . . practices so persistent and widespread as to practically have the force

  of law . . . [or,] [i]n limited circumstances, a local government’s decision not to train certain

  employees about their legal duty to avoid violating citizens’ rights.” Connick, 563 U.S. at 61

  (citations omitted). But a “mere assertion” that “a municipality has . . . a custom or policy is

  insufficient in the absence of allegations of fact tending to support, at least circumstantially, such

  an inference.” Montero v. City of Yonkers, 890 F.3d 386, 403-04 (2d Cir. 2018) (quoting Dwares

  v. City of New York, 985 F.2d 94, 100 (2d Cir. 1993), overruled on other grounds by Leatherman

  v. Tarrant Cty. Narcotics Intelligence & Coordination Unit, 507 U.S. 163 (1993)).

         The TAC seeks to establish municipal liability based on failure to train and failure to

  supervise. To succeed on a “failure to train or supervise” theory, a plaintiff must show that a

  municipality’s alleged failure “amounts to ‘deliberate indifference’ to the rights of those with

  whom the city employees interact.” Wray, 490 F.3d at 195 (quoting City of Canton v. Harris, 489

  U.S. 378, 388 (1989)); see Reynolds v. Giuliani, 506 F.3d 183, 190-91 (2d Cir. 2007). A

  municipality is deliberately indifferent when: (i) “a policymaker knows ‘to a moral certainty’ that

  city employees will confront a particular situation”; (ii) “the situation either presents the employee

                                                    8
Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 9 of 14 PageID #: 976




  with ‘a difficult choice of the sort that training or supervision will make less difficult’ or ‘there is

  a history of employees mishandling the situation’”; and (iii) “‘the wrong choice by the city

  employee will frequently cause the deprivation of a citizen’s constitutional rights.’” Wray, 490

  F.3d at 195-96 (quoting Walker v. City of New York, 974 F.2d 293, 297-98 (2d Cir. 1992)).

          Here, plaintiff claims that the City of New York failed to train or supervise NYPD

  detectives regarding the importance of probable cause, their “duty to be truthful,” and their general

  obligations under the Fourth and Fourteenth Amendments. See TAC ¶¶ 58-66. Plaintiff provides

  almost no support for his assertion that the City’s training and supervision efforts are inadequate

  in these ways—let alone so inadequate as to constitute deliberate indifference. Ibid. Indeed,

  besides pointing to one prior lawsuit brought against defendant Morra (which plaintiff does not

  describe), plaintiff appears to rely entirely on his account of his own arrest and prosecution to

  support his claim.

          Plaintiff’s conclusory assertions, without more, do not adequately support a “reasonable

  inference that the [City of New York] is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678

  (quoting Twombly, 550 U.S. at 556); see Nunez v. City of New York, No. 14-CV-4182 (RJS), 2016

  WL 1322448, at *9 (S.D.N.Y. Mar. 31, 2016) (“[M]ere allegations of . . . inadequate training

  and/or supervision are inadequate to demonstrate the existence of such a [municipal] custom unless

  supported by factual details.” (internal quotations omitted)), aff’d, 735 F. App’x 756 (2d Cir.

  2018); Brewster v. Nassau Cty., 349 F. Supp. 2d 540, 549 (E.D.N.Y. 2004) (noting that it is

  generally inadequate for a plaintiff to allege that a “municipality was ‘deliberately indifferent’ to

  the need to train . . . or supervise an officer” without “alleging any facts beyond the specific

  instance giving rise to the complaint”) (citing Dwares, 985 F.2d at 101). Plaintiff cannot plausibly

  allege that the City was deliberately indifferent merely by stating—based on plaintiff’s individual

                                                     9
Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 10 of 14 PageID #: 977




  interaction with two NYPD detectives—that the City must not have trained or supervised its

  NYPD detectives with respect to basic concepts like truthfulness. See Wray, 490 F.3d at 195-96;

  see also Williams v. City of New York, 690 F. Supp. 2d 338, 345-46 (S.D.N.Y. 2010) (finding that

  “bare-bones, conclusory allegations” were insufficient).

         Plaintiff’s reference to a lawsuit that was previously brought against one of the individual

  defendants does not salvage his claim. Although courts in this circuit have “assigned different

  levels of significance to the filing of prior lawsuits,” Calderon, 138 F. Supp. 3d 593, 612 (S.D.N.Y.

  2015), plaintiff’s reference to one lawsuit, the facts of which he does not even describe, is clearly

  inadequate as a basis for a Monell claim, see id. at 614 (finding that a complaint that cited 16

  lawsuits without drawing upon any of the records did not state a failure-to-train or failure-to-

  supervise claim); compare Nunez, 2016 WL 1322448, at *9-*10 (finding that a “list of forty-seven

  cases spanning over two decades” involving prosecutorial misconduct was not sufficient, absent

  any “comparable survey of favorable decisions,” to state a claim for failure to train or discipline),

  with Felix v. City of New York, 344 F. Supp. 3d 644, 660 (S.D.N.Y. 2018) (finding that plaintiffs

  adequately alleged a failure-to-train theory when they pointed to a “specific training deficiency

  . . . later pinpointed by the NYPD itself,” a pattern of lawsuits, and a corroborating report from the

  Office of the Inspector General for the NYPD). Because plaintiff has not pleaded facts that

  plausibly set forth a claim for municipal liability, defendants’ motion to dismiss is granted as to

  this claim.

         B. Leave to Amend

         Applying de novo review, I accept and adopt Judge Gold’s recommendation to deny leave

  to file revised municipal liability claims in a fourth amended complaint. Plaintiff includes no new

  facts in his proposed complaint. While courts in this circuit have not been uniform as to whether

                                                   10
Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 11 of 14 PageID #: 978




   a plaintiff is required at the pleading stage to allege a specific deficiency in a City’s training

   program, compare Hunter v. City of New York, 35 F. Supp. 3d 310, 325-26 (E.D.N.Y. 2014), with

   Williams, 690 F. Supp. 2d at 344, plaintiff’s allegations that the City failed to adequately train its

   officers are conclusory even if a plaintiff can survive dismissal without alleging the precise manner

   in which a training program falls short. Rather than setting forth facts from which a fact-finder

   could infer training deficiencies, plaintiff himself appears to suggest in his objections to the

   R. & R. that the individual defendants’ alleged actions in this case are probably not the result of a

   deficient training program. See Pl.’s Obj. ¶ 3 (“One would think that Detectives are trained to

   build a case on legally acceptable methods—not by creating false evidence and presenting it to

   courts and public officials in violation of their oath.”).

           Nor am I persuaded, at this stage, by the police personnel records that plaintiff provided in

   a letter to this Court—after the briefing on his motions to amend was complete—listing apparent

   “adverse credibility findings” against various officers not involved in this case. Pl.’s Letter, June

   26, 2020 at 1, Ex. 1 (Dkt. #70). As Judge Gold observed, the list alone provides no context for

   assessing the prevalence of adverse credibility findings against officers over time. See R. & R. at

   14. Without more, plaintiff cannot demonstrate that the alleged violations of his constitutional

   rights were caused by any failure to train or supervise the individual defendants. See Calderon,

   138 F. Supp. 3d at 612, 614.

III.       Substantive Due Process Claim for Reckless Investigation

           In the TAC, plaintiff includes a claim for a “substantive due process violation for reckless

   investigation.” TAC at ¶¶ 48-50. Plaintiff states that the individual defendants “intentionally

   conducted a reckless investigation in that [they] seized/arrested and detained” him on October 9,

   2014, “without probable cause, or arguable probable cause.” Id. ¶ 50. Defendants moved to

                                                     11
Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 12 of 14 PageID #: 979




  dismiss plaintiff’s substantive due process claim, see Defs.’ MTD Br. at 5-6, and plaintiff has

  moved to amend it, see Pl.’s Revised Mot. to Amend at 20-22. I grant the motion to dismiss and

  adopt Judge Gold’s recommendation to deny plaintiff leave to amend his substantive due process

  claim. See R. & R. at 8-10.

         A. Motion to Dismiss

         Plaintiff’s claim of a substantive due process violation based on reckless investigation must

  be dismissed because plaintiff’s claim of reckless investigation sounds entirely in the Fourth

  Amendment.      When an Amendment contains “an explicit textual source of constitutional

  protection,” that Amendment “must be the guide for analyzing” the right that the specific text

  safeguards, rather than the “more generalized” notion of substantive due process. Bryant v. City

  of New York, 404 F.3d 128, 135 (2d Cir. 2005) (quoting Albright v. Oliver, 510 U.S. 266, 273

  (1994)); see County of Sacramento v. Lewis, 523 U.S. 833, 843 (1998) (noting that “[s]ubstantive

  due process analysis” is “inappropriate” when a claim “is ‘covered by’ the Fourth Amendment”

  (quoting United States v. Lanier, 520 U.S. 259, 272 n.7 (1997))). Here, the constitutional injury

  plaintiff alleges in his reckless investigation claim is an unreasonable seizure. TAC ¶ 50 (alleging

  that certain defendants “conducted a reckless investigation in that the Defendants seized/arrested

  and detained the Plaintiff—on or about 9 October 2014—without probable cause, or arguable

  probable cause, to believe that the Plaintiff had committed a crime”). That is a harm addressed by

  the Fourth Amendment.         See Manuel, 137 S. Ct. at 917 (stating that an allegation of an

  unreasonable seizure fits the Fourth Amendment “as hand in glove”). Thus, plaintiff cannot style

  his reckless investigation claim as an independent substantive due process claim.

         Plaintiff’s argument that this claim is appropriately framed as a substantive due process

  claim because defendants fabricated the evidence they relied on to arrest and detain him, see Pl.’s

                                                  12
Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 13 of 14 PageID #: 980




  Opp’n Br. at 15-19, is unavailing. Plaintiff is correct that the use of fabricated evidence can violate

  constitutional protections other than the Fourth Amendment. See, e.g., Ricciuti v. N.Y.C. Transit

  Auth., 124 F.3d 123, 130 (2d Cir. 1997) (explaining that the use of fabricated evidence can deny

  the accused the Sixth Amendment right to a fair trial); see also Gallimore v. Feliciano, No. 14-

  CV-1519 (NSR) (LMS), 2015 WL 3856694, at *8 n.5 (S.D.N.Y. June 19, 2015). But plaintiff’s

  claim is that the fabricated evidence resulted in an unreasonable seizure—a Fourth Amendment

  violation. TAC ¶ 50. It therefore remains barred by the “explicit textual source” doctrine. See

  Bryant, 404 F.3d at 135.

         Plaintiff also argues in his opposition brief that his reckless investigation claim implicates

  procedural due process under the Fourteenth Amendment. I do not consider that argument in

  assessing defendants’ motion to dismiss because a claim of procedural due process was not alleged

  in the TAC. See Leonard F. v. Israel Disc. Bank of New York, 199 F.3d 99, 107 (2d Cir. 1999);

  Usavage v. Port Auth. of New York & New Jersey, 932 F. Supp. 2d 575, 601 (S.D.N.Y. 2013).

         B. Leave to Amend

         Applying de novo review, I accept and adopt Judge Gold’s recommendation that plaintiff

  be denied leave to amend his complaint to split his substantive due process claim into two claims—

  one against each individual defendant—and to add specific references to his fabricated-evidence

  allegations in his substantive due process claims. As Judge Gold explained, these amendments to

  plaintiff’s substantive-due-process claims would be futile because—even as amended—the

  constitutional violations that plaintiff is alleging are cognizable under the Fourth Amendment,

  instead of under principles of substantive due process. Plaintiff’s objection to the R. & R.—that

  the “facts in this case go well beyond the Fourth Amendment,” Pl.’s Obj. at 3—does not undermine

  Judge Gold’s analysis for the reasons described above.

                                                    13
Case 1:19-cv-02323-RPK-SMG Document 74 Filed 11/04/20 Page 14 of 14 PageID #: 981




IV.        Additional Issues Raised in the Amendment Motions

           I accept and adopt Judge Gold’s remaining recommendations. Specifically, I adopt the

  recommendation that plaintiff be denied leave to expand his claims based on denial of a right to a

  fair trial, see R. & R. at 15-19, and the recommendation that plaintiff’s request to amend his

  complaint to add a procedural due process claim “based on defendants’ seizure of the plaintiff in

  violation of Article 1, Section 12 of the New York State Constitution,” Suppl. Proposed Compl.

  ¶¶ 76-80, be denied because it is more appropriately understood as a false arrest or false

  imprisonment claim, see R. & R. at 20-22. Plaintiff does not specifically object to these remaining

  portions of the R. & R., other than to make a very general and conclusory objection to the

  recommendation that his amendment motions be denied. As such, I review the remaining portions

  of Judge Gold’s R. & R. for clear error, see Fischer, 286 F. Supp. 3d at 601, and adopt those

  portions of the R. & R. because I find none.

                                          CONCLUSION

           The defendants’ partial motion to dismiss plaintiff’s false arrest, false imprisonment,

  municipal liability, and reckless investigation claims in the TAC is granted. Judge Gold’s R. & R.

  is adopted as described above. Plaintiff’s motions to amend the complaint at Dkt. 55 and Dkt. 66,

  to supplement at Dkt. 61, and to withdraw at Dkt. 65 are denied.


            SO ORDERED.

                                                       /s/ Rachel Kovner
                                                       RACHEL P. KOVNER
                                                       United States District Judge

      Dated: November 4, 2020
             Brooklyn, New York




                                                  14
